Citation Nr: 0834269	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of osteoarthritis of the left knee, currently 
rated as 10 percent disabling. 

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis, left elbow, status post dislocation with 
limitation of motion, currently rated as 10 percent 
disabling. 

4.  Entitlement to service connection for left shoulder and 
arm disability to include as secondary to the service 
connected traumatic arthritis, left elbow, status post 
dislocation with limitation of motion.  

5.  Entitlement to service connection for right knee 
disability. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased rating for traumatic 
arthritis, left elbow, status post dislocation with 
limitation of motion, currently rated as 10 percent disabling 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis of the left knee is manifested by full 
range of motion of the left knee with mild crepitation on 
flexion and extension.  

2.  The July 2007 compensation and pension audiometric 
examination revealed an average 38.75- decibel loss, with a 
speech recognition score of 84 percent in the right ear 
(level II); and a speech recognition score of 78 percent in 
the left ear (level VII).

3.  A left shoulder and arm disability was not manifest in 
service.  

4.  A left shoulder and arm disability is not related to a 
service connected disease or injury nor is it attributable to 
service.

5.  The veteran does not have a right knee disability due to 
disease or injury.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 (2007).

2.  The criteria for a disability rating higher than 10 
percent disabling for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007).  

3.  A left shoulder and arm disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  A left shoulder and arm disability is not proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2007).

5.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection and to establish an increased 
rating, it did not provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess, supra.  However, the veteran was 
subsequently provided notice pertaining to these elements by 
letter dated in June 2006.  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that a 
notice letter must inform the veteran that,  to substantiate 
a claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC).  Also, 
the veteran was informed in the SOC that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
Examples of the type of evidence that may be submitted was 
also provided.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted.  The Board notes that the 
veteran's service medical records are missing.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Because of missing records, the analysis below has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

RATINGS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The Board has determined that a uniform rating is 
warranted for all the issues on appeal.  

Evaluation of osteoarthritis of the left knee, currently 
rated as 10 percent disabling. 

The veteran's disabilities have been established under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of 
flexion.  Under that Diagnostic Code, a noncompensable 
evaluation is appropriate where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion of 
the leg is limited to 45 degrees and a 20 percent rating is 
warranted where flexion is limited to 30 degrees.  Where 
flexion is limited to 15 degrees, a 30 percent rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5257 for instability of the knee, a 10 
percent evaluation is warranted where impairment of the knee 
involves slight subluxation or lateral instability.  A 20 
percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for extension limited to 20 degrees.  A 40 percent rating is 
for assignment for extension limited to 30 degrees.  A 50 
percent rating is for assignment for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under DC 5262, a 10 percent evaluation is assigned for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation is assigned for malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is assigned for malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent evaluation is assigned for nonunion of the tibia 
and fibula with loose motion, requiring brace.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The severity of the veteran's osteoarthritis of the left knee 
is rated under 5260.  The veteran has been assigned a 10 
percent evaluation for limitation of flexion of the left 
knee.  The 10 percent evaluation contemplates limitation of 
flexion to 45 degrees.  The evaluation also contemplates 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59.  In order to warrant a higher evaluation, 
there must be the functional equilvalent of limitation of 
flexion to 30 degrees.  DeLuca, supra, 8 Vet. App. 202.  This 
includes any functional restrictions due to pain, painful 
motion, weakness and more than normal or excess fatigability.  

In the December 2004 VA compensation and pension examination, 
the veteran reported having episodes of left knee pain and 
swelling.  It was noted that the veteran had full range of 
motion of the left knee, but did have mild crepitation on 
flexion and extension and movements.  The veteran had no 
complaints of instability, crepitation or locking.  A 
diagnosis was given of early degenerative arthritis left 
knee.  

The Board finds that the lay and medical findings show that 
the veteran's osteoarthritis of the left knee disability is 
no more than 10 percent disabling.  The VA examination noted 
that the veteran had full range of motion of the left knee.  
Although the December 2004 VA examiner noted that the veteran 
complained of episodes of pain and swelling after prolonged 
squatting and kneeling while working in his garden, there is 
no lay or medical evidence that any Deluca factor effectively 
limits flexion to 30 degrees.  The veteran's functional 
limitation is no greater than the actual limitation caused by 
this disability.  Thus, a rating higher than 10 percent 
disabling under DC 5260 is not warranted as it has not been 
shown that flexion is functionally limited to 30 degrees.  
DeLuca, supra, 8 Vet. App. 202.  The Board notes that the 
veteran is competent to report that his disability is worse.  
However, the more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that an evaluation in excess of 10 percent is 
not warranted.  

The evidence of record further shows the veteran does not 
have limitation of extension, ankylosis, recurrent 
subluxation or lateral instability, dislocated or removed 
cartilage, or impairment of the tibia and fibula.  Therefore, 
evaluation under any other rating criteria is inappropriate 
here. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.  

Evaluation of bilateral hearing loss, currently rated as 10 
percent disabling. 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

The veteran was afforded a VA audiological compensation and 
pension examination in July 2006.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
50
70
LEFT
20
70
80
80

The veteran's pure tone average for the right ear was 38.75 
and 62.5 for the left ear.  Speech audiometry was 84 percent 
in the right ear and 78 percent in the left ear.  

After a review of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent disabling for 
the veteran's service-connected bilateral hearing loss 
disability are not met.  The Board has applied the criteria 
used for evaluating hearing loss to the findings from the VA 
examination of July 2006.  The 
July 2006 audiological evaluation revealed an average right 
ear pure tone decibel loss of 38.75 with speech recognition 
of 84 percent.  This corresponds to a numeric designation of 
Level II hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI (2007).  The veteran had a left ear average pure tone 
decibel loss of 62.5 with speech recognition of 78 percent.  
These findings are consistent with Level IV hearing in the 
left ear.  38 C.F.R. § 4.87, Table VI.  However, because the 
examination showed that the pure tone threshold at 1000 Hertz 
was less than 30 and the threshold at 2000 Hertz was 70, 
special consideration exists and the designation for hearing 
impairment for the left ear can be from either Table VI or 
Table VIa, whichever results in the higher numeral.  In this 
case, with a speech recognition score of 78 percent, Table 
VIa gives the veteran Level VII hearing.  The combined 
numeric designations of Level II for the right ear and Level 
VII for the left ear result in a rating of 10 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2007).  

The Board notes that the veteran does not have an exceptional 
pattern of hearing as defined by 38 C.F.R. § 4.86a given that 
the results of audiology testing do not show pure tone 
thresholds at all four of the specific frequencies of 55 
decibels or more.  

As shown above, at most, the audiometric examination supports 
a 10 percent rating for bilateral hearing loss.  The Board 
notes that the veteran's assertions that his hearing has 
deteriorated are credible.  However, in determining the 
actual degree of disability, the examination findings are 
more probative of the degree of impairment. Moreover, as 
noted above, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In this case, the numeric 
designations produce a 10 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the 10 
percent rating presently assigned accurately reflects the 
degree of the veteran's service-connected hearing impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.  

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

SERVICE CONNECTION 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for a left shoulder and arm disability on 
a secondary basis, the evidence must show that it was caused 
or aggravated by a service-connected disease or injury.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

Service connection for left shoulder and arm disability to 
include as secondary to the service connected traumatic 
arthritis, left elbow, status post dislocation with 
limitation of motion

The veteran has alleged that he is entitled to service 
connection for a left shoulder and arm disability to include 
as secondary to the service connected traumatic arthritis, 
left elbow, status post dislocation with limitation of 
motion.  The Board notes that the veteran is service 
connected for traumatic arthritis, left elbow, status post 
dislocation with limitation of motion.  After review of the 
record, the Board finds against the veteran's claim.  

In the veteran's December 2004 VA compensation and pension 
examination, the veteran reported that he complained of elbow 
pain to his private physician.  The veteran reported that his 
physician felt that the elbow symptoms were coming from his 
left shoulder.  It was noted that the MRI showed an 
arthropathy of the left acromioclavicular joint with 
impingement of the supraspinatus muscle and tendon by the 
arthropathy.  The MRI findings were noted to be suggestive of 
a partial tear. It was noted that the veteran opined that the 
stiffness in his elbow caused the reported tear of the 
supraspintus tendon in his shoulder.  The veteran started 
physical therapy for his left shoulder.  It was noted that 
the veteran had no specific symptoms relative to the left 
shoulder except that when he places his left hand behind his 
head, the entire left upper extremity aches.  

Examination of the left shoulder revealed a normal contour.  
The veteran had a full range of painless motion and the 
impingement test was negative.  The veteran's drop arm test 
was also negative, and his circulation and sensation in the 
left upper extremity were intact.  A diagnosis was given of 
pain left shoulder.  It was noted that there was no 
indication that the veteran had a tear of the rotator cuff 
and the MRI was suggestive of a possible tear of the 
supraspinatus tendon.  The examiner opined that the left 
shoulder condition was unrelated  to the left elbow.  

Although the evidence shows a shoulder and arm disability, 
there is little persuasive evidence linking the veteran's 
current disability with service or to his service connected 
left elbow or any service connected disease or injury.  The 
December 2004 VA examiner opined that the left shoulder 
condition was unrelated to the left elbow.  The Board also 
notes that, although the veteran's service medical records 
have since been misplaced, the December 2004 examiner had 
access to the veteran's service medical record at the time of 
the examination but failed to note any in-service shoulder or 
arm complaints, treatment or diagnoses.  It does not appear 
that the veteran was treated for any shoulder problems until 
2004, which is more than 32 years after service.  
Furthermore, there is no evidence of arthritis within one 
year of separation from service.  

While the evidence of record shows that the veteran has a 
left shoulder and arm disability, there is no persuasive 
evidence of record that establishes a nexus, or link, between 
the disability and the veteran's service.  The veteran's 
assertions of a left shoulder and arm disability due to 
service are not persuasive.  Accordingly, service connection 
is denied.  The preponderance of the evidence is against the 
claim for service connection for a left shoulder and arm 
disability.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).  

Service connection for right knee disability 

The veteran has alleged that he is entitled to service 
connection for a right knee disability.  After review of the 
record, the Board finds against the veteran's claim.  In this 
regard, the Board notes that a key element to establishing 
service connection is to show that the veteran has the 
claimed disability that is due to a disease or injury.  
Although the veteran seeks service connection for a right 
knee disability, there is no competent evidence of a right 
knee disease or residuals of injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2007).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has a right knee disease or injury.  The veteran was afforded 
a VA compensation and pension examination in December 2004.  
The examination noted complaints of left knee pain and 
swelling and disclosed a diagnosis of early degenerative 
arthritis left knee.  However, the only mention of the right 
knee was through a notation that both knees measured 30 cm in 
circumference and both quadriceps measured 42 cm at 
comfortable levels.  

Although the veteran has alleged a right knee disability, 
there is no evidence of a current right knee disease or 
injury.  At most, examination showed the right knee measured 
30 cm in circumference and the quadriceps measured 42 cm at 
comfortable levels.  To the extent that the veteran asserts 
that he has a right knee disease or injury, post service 
records fail to show such pathology.  In the absence of a 
current disability due to disease or injury service 
connection for a right knee disability may not be granted.  


ORDER

An evaluation higher than 10 percent disabling for 
osteoarthritis of the left knee is denied.  

A disability rating higher than 10 percent disabling for 
bilateral hearing loss disability is denied.  

Service connection for left shoulder and arm disability to 
include as secondary to the service connected traumatic 
arthritis, left elbow, status post dislocation with 
limitation of motion, is denied.

Service connection for right knee disability is denied.  


REMAND

The veteran is seeking an increased rating for traumatic 
arthritis, left elbow, status post dislocation with 
limitation of motion, currently rated as 10 percent 
disabling.  

The veteran was afforded a VA compensation and pension 
examination in December 2004.  During that examination, the 
veteran complained that his elbow was stiff.  He also 
complained of dull aching pain in the left elbow if the elbow 
was left in one position for a prolonged period of time.  
Examination of the left elbow revealed a normal contour.  
There was no evidence of swelling or localized tenderness 
about the left elbow.  It was noted that the range of motion 
was limited and that the range was from 20 degrees to 135 
degrees.  Examination showed no evidence of muscle atrophy in 
the left forearm or left arm and the veteran had excellent 
grip in the left hand.  A diagnosis was given of old healed 
dislocation left elbow with residual stiffness.  

An April 2005 VA compensation and pension examination noted 
pain in the left elbow if the elbow was left in one position 
for a prolonged period of time.  The veteran reported that he 
cannot lift things in repetition at any degree because of 
pain in the left elbow.  He reported flare-ups when doing 
activities such as raking the yard.  He further reported that 
his left elbow experiences pain when he does things such as 
reading the newspaper for a period of time.  He reported that 
repetitions of any type of lifting cause him pain and some 
loss of range of motion because of pain of maybe 20 degrees.  

The examiner noted that the veteran's range of motion was 
from 30 degrees of flexion, to 160 degrees of extension and 
90 degrees of supination but only 65 degrees of pronation in 
the left elbow.  It was noted that he had a loss of 55 
degrees of motion in the left elbow, but had no evidence of 
weakness, fatigue or incoordination.  He had a good grip 
strength and no real point tenderness to palpation over the 
elbow.  A diagnosis was given of osteoarthritis of the left 
elbow, loose body of the left elbow and extra soft tissue 
calcification of the left elbow giving the veteran an 
arthrofibrosis, which is a loss of range of motion fully in 
the left elbow area.  It was noted that his functional 
impairment was that he is right-handed and cannot use his 
left hand or arm for repeated lifting episodes or for holding 
the elbow in one position for any length of time.  

The Board finds that a VA compensation and pension 
examination that addresses flexion and extension separately 
is warranted to address this claim.  The Board notes that the 
AOJ did not report the findings of the 2005 VA examination or 
explain them away.  The Board finds that on remand the AOJ 
should explain the use of DC 5205 and the 10 percent 
evaluation when 5205 does not have a 10 percent evaluation or 
revise the rating code.

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
compensation and pension examination for 
the left elbow.  The examination should 
address limitation of flexion and 
extension separately.  

2.  The AOJ should explain the use of DC 
5205 and the 10 percent evaluation or 
revise the rating code.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


